United States Navy–Marine Corps
           Court of Criminal Appeals
                         _________________________

                           UNITED STATES
                               Appellee

                                     v.

                       Joshua M. MONTEZ
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                             No. 201800313

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                              Military Judge:
                      Colonel Matthew J. Kent, USMC.
                         Decided: 8 February 2019.
   Sentence adjudged 26 July 2018 by a general court-martial convened
   at Camp Pendleton, California, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to
   paygrade E-1, confinement for thirty-six months, and a dishonorable
   discharge.
                              For Appellant:
                Lieutenant Colonel Lee C. Kindlon, USMCR.
                               For Appellee:
                            Brian K. Keller, Esq.
                         _________________________

             Before HUTCHISON, TANG, and LAWRENCE
                      Appellate Military Judges

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
                   United States v. Montez, No. 201800313


substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
    However, we note that the court-martial order (CMO) erroneously reflects
that the appellant pleaded Guilty and was found Guilty of Specification 2 of
Charge III. In fact, he entered a plea of Not Guilty. Pursuant to the pre-trial
agreement, the government moved the trial court to withdraw and dismiss
without prejudice the offenses to which the appellant pleaded Not Guilty, to
ripen into prejudice upon completion of appellate review, and the military
judge granted that request.
    The appellant is entitled to accurate court-martial records. United States
v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, the
convening authority shall issue a supplemental CMO that correctly reflects
the pleas and findings, or other dispositions, for each charge and specification
on which the appellant was arraigned, as required by RULE FOR COURTS-
MARTIAL 1114(c)(1), MANUAL FOR COURTS-MARTIAL, UNITED STATES (2016
ed.). Specifically, the supplemental CMO shall reflect: (1) that the appellant
pleaded Not Guilty to Specification 2 of Charge III; and (2) that the military
judged granted the government’s motion to withdraw and dismiss without
prejudice the offenses to which the appellant pleaded Not Guilty, to ripen in-
to prejudice upon completion of appellate review.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2